Citation Nr: 1036354	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a bilateral foot condition, 
to include exostosis and pes planus.

2.  Entitlement to service connection for a bilateral foot 
condition, to include exostosis, pes planus, degenerative joint 
disease, and plantar fasciitis.

3.  Entitlement to service connection for residuals of cold 
injury to the bilateral upper extremities.

4.  Entitlement to service connection for residuals of cold 
injury to the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service with the United States 
Army from January 1986 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for exostosis of the feet, finding that the 
Veteran had submitted new and material evidence to reopen the 
claim, but denying the claim on the merits, and denied service 
connection for cold injuries to the bilateral upper and lower 
extremities.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for exostosis 
of the feet.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at an RO hearing in March 2008.  In June 
2010, the Veteran testified before the undersigned at a Board 
hearing at the RO.  A transcript of both hearings is of record.

The exostosis issue has been modified on the cover to comport 
with the evidence of record and VA case law.  The Veteran has 
previously sought service connection for foot conditions 
diagnosed as exostosis and pes planus, which were both previously 
denied.  In his claim to reopen, he generally referred to a 
bilateral foot injury/disability rather than a specific diagnosis 
such as exostosis.  He also testified at the Board hearing that 
he was generally seeking service connection for a foot disability 
but did not know what the proper diagnosis was.  When a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence 
shows that the Veteran has diagnoses of pes planus, exostosis, 
degenerative joint disease, and plantar fasciitis.  Therefore, 
the issue is properly characterized as reflected on the cover.

The issue of service connection for a bilateral foot condition, 
to include exostosis, pes planus, degenerative joint disease, and 
plantar fasciitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
exostosis of the feet in January 1998.  The Veteran did not 
appeal this decision and it is now final.

2.  Evidence submitted since the last final Board denial in 
January 1998 was not previously submitted and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for a bilateral foot condition to include 
exostosis.

3.  The RO denied entitlement to service connection for pes 
planus in March 2002.  The Veteran did not appeal this decision 
and it is now final.

4.  Evidence submitted since the last final RO denial in March 
2002 was not previously submitted and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for a bilateral foot condition to include pes 
planus.

5.  The record shows competent and credible evidence of in-
service cold injuries to the hands and feet and a medical opinion 
relating the Veteran's current cold injury residuals of the hands 
and feet to his military service in Germany


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for exostosis and the 
claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for pes planus and 
the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for service connection for residuals of cold 
injuries to the bilateral upper extremities are met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2009).

4.  The criteria for service connection for residuals of cold 
injuries to the bilateral lower extremities are met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With respect to those issues decided below, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II. New and material evidence for bilateral foot disability

The RO originally denied entitlement to service connection for 
exostosis in March 1993 on the basis that there was no evidence 
to show that this condition was incurred in or aggravated by 
military service.  The Veteran appealed this decision to the 
Board.  In January 1998, the Board conducted a de novo review of 
the evidence and denied the claim, on the basis that the Veteran 
had not submitted medical evidence of a nexus between his post-
service bilateral exostosis of the feet and service.  The Veteran 
did not appeal the January 1998 Board decision.  Thus, the 
decision became final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.160(d) (2009).

The RO originally denied entitlement to service connection for 
pes planus in March 2002 on the basis that there was no evidence 
that the pre-existing pes planus permanently worsened as a result 
of military service.  The Veteran did not appeal the March 2002 
decision.  Thus, the decision became final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2009). 

The Veteran filed a claim to reopen entitlement to service 
connection for a bilateral foot disability in September 2006. 

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition. 38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible.").

The evidence considered at the time of the last final denials of 
service connection for exostosis of the feet and pes planus 
included the service treatment records, which showed a finding of 
pes planus at entry into service, right ankle sprain with 
complaints of foot pain in January 1986, complaints of heel pain 
in April 1989, and a negative discharge examination report.  
Post-service VA records dated from 1993 to 1996 showed 
conflicting diagnoses concerning the feet including degenerative 
joint disease, pes planus, and exostosis, and also normal 
clinical findings of the feet.

The evidence considered since the last final decisions in January 
1998 and March 2002 includes three medical opinions from two 
private physicians relating the Veteran's current bilateral foot 
disabilities to his military service.  This evidence is new as it 
was not of record at the time of the last final decisions.  The 
evidence also is material, as it relates to a material element of 
the claim, specifically a relationship between the Veteran's 
bilateral foot disabilities and his service.  As noted, in 
determining whether evidence is new and material, the credibility 
of the new evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Therefore, the information submitted since 
the last final decisions constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a); and reopening the 
claim is warranted. 38 U.S.C.A. § 5108.

III.  Service connection for residuals of cold injuries

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his cold injuries in service occurred 
when he was stationed in Germany during a snow storm in February 
1988.  He recalled that he and fellow serviceman, A.W., were in a 
fuel tanker and became stranded between two hills for three days.  
The tanker did not have any heat and they had to sleep in the 
vehicle and use the bathroom outside.  They would occasionally 
turn on the tanker to get some warmth from the engine and also to 
keep the air tanks from freezing.  He stated that the tips of his 
fingers began to turn white and started to ache just below the 
first joint all the way up to the hands.  His feet were also numb 
so that he could hardly feel his toes.  He felt tingling, 
numbness, and aching in the feet and throbbing in the hands.  
Eventually the snow cleared and they were towed out.  

He indicated that presently, he got blisters on his feet and the 
feet ache when he woke up in the morning.  He also stated that he 
had sensitivity to cold and at certain temperatures his fingers 
would start to turn white and he would feel numb and tingly in 
the toes.  He did not live in any other cold weather locations - 
his only exposure to the cold was in Germany.

His fellow serviceman, A.W., submitted a statement in June 2010 
that he met the Veteran in service and they were deployed to 
Germany together from February through March 1988.  He recalled 
the same incident with being stranded in the truck with no 
working heater for three days during a snow storm.  He also noted 
that over the years they had communicated and realized that they 
had many of the same complaints including numbness in the fingers 
and toes, recurrent fungal infections, and tingling and burning 
of the feet.

The service personnel records show that the Veteran served in 
Germany from June 5, 1987 to October 23, 1989.  Service treatment 
records are negative for any findings of cold weather injuries.  
The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

The Veteran and his fellow serviceman are competent to state that 
they experienced exposure to extreme cold weather in Germany and 
had subsequent symptoms of numbness, pain, and tingling in the 
bilateral hands and feet.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (varicose veins); see also Goss v. Brown, 9 Vet. App. 
109, 113 (1996) (Veteran testified, and daughter lay statement, 
of burning sensations in Veteran's feet and hands, itching, and 
peeling feet; Board could not ignore these statements, but must 
provide reasons as to why such statements are not credible.).

There is no reason shown to doubt the credibility of the 
Veteran's assertions regarding his cold weather injuries.  The 
service personnel records confirm that he had service in Germany 
for approximately two years and he has presented the same recount 
of the event in service when he was stranded in the cold with no 
heat for three days.  The Veteran's statements also are 
consistent with his service.  See 38 C.F.R. § 3.303(a) (service 
connection claims "must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent medical 
and lay evidence."). 

Thus, the record shows competent and credible evidence of a cold 
weather injury to the hands and feet in service.

After service, VA examinations dated in January 1993 and March 
1994 show no sensory deficit in his feet, paresis, or atrophy.  

A November 2006 VA cold injury examination was performed; it is 
unclear whether the examiner was able to review the claims file, 
but such is irrelevant, as it appears the Veteran provided an 
accurate history.  The doctor considered that the Veteran had a 
history of cold injury in Germany when he was exposed to snow, 
ice, sleet, and extremely cold temperatures.  In 1988, it snowed 
heavily and he was stuck between two hills for three days.  
Another episode occurred when he was refueling trucks and he did 
not have any heat or tents and slept in the trucks.  The parts of 
the body affected were the hands, toes, feet, and ears.  The 
symptoms at the time of the injury were pain, numbness, and 
tingling in the feet.  The hands were cold and pale and were 
tingling.  The ears were cold and numb.  He did not receive any 
treatment.  Current symptoms included cold sensitization in the 
feet and hands, paresthesias or numbness in the toes, and 
occasional blisters on the heels and toes periodically.  For 
treatment he wore extra socks in the winter and gloves for the 
hands.  Physical examination of the skin and nails was normal, as 
was the neurological, orthopedic, and vascular examination.  The 
Veteran had pain and cold sensitivity.  In answering the question 
whether the Veteran's cold injury was as likely as not the result 
of exposure during military service, the examiner noted, yes.

This is the only medical opinion addressing the etiology of the 
Veteran's residuals of cold injuries.  While the record shows 
that the Veteran did not have any sensory deficit in his feet 
reported in 1993 or 1994, he also had no intercurrent cold 
weather injury, as he reportedly has lived in warm climes since 
service.  The Veteran continued to have normal neurological, 
orthopedic, and vascular examination on the cold injury 
examination protocol in November 2006.  However, the examiner 
acknowledged the competent and credible assertions of subjective 
symptoms, such as cold sensitivity, pain, numbness, and 
hyperhydrosis.  These are sufficient to show current disability; 
the examiner pointed out that complaints were of a type which 
could not be verified through testing, such as electromyography 
or nerve conduction.

As the record shows competent and credible evidence of in-service 
cold injuries to the hands and feet and a medical opinion 
relating the Veteran's current residuals of cold injuries to the 
hands and feet to his military service in Germany, all doubt is 
resolved in the Veteran's favor.  Thus, service connection for 
residuals of cold injuries to the bilateral hands and feet is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence has been submitted to reopen a service 
connection claim for a bilateral foot condition, to include 
exostosis and pes planus, and the claim is reopened; to this 
extent only, the appeal is granted.

Entitlement to service connection for residuals of cold injury to 
the bilateral upper extremities is granted, subject to the rules 
and payment of monetary benefits.

Entitlement to service connection for residuals of cold injury to 
the bilateral lower extremities is granted, subject to the rules 
and payment of monetary benefits.


REMAND

The record shows a relatively complex history regarding the 
Veteran's feet.  He has multiple diagnoses concerning his feet 
including pes planus, plantar fasciitis, degenerative joint 
disease, and exostosis.  He has consistently had bony prominences 
felt in his feet since seven months after service, except for one 
VA examination in July 1996, wherein the examiner noted that no 
bony prominences were felt.  Also, there are multiple medical 
opinions relating the Veteran's foot conditions to his service.  

As a result, it is not clear what the proper diagnoses with 
regard to the Veteran's feet are, nor is it evident whether any 
of the diagnoses he has are related to his time in the military.  
While Dr. Weldon (November 2006 and April 2007) found that the 
Veteran's pes planus was diagnosed in the military, the doctor 
did not account for the fact that the pes planus actually pre-
existed the Veteran's service, as reflected in the examination on 
entry into service.  Dr. Vandiver (September 2008) also just 
generally noted foot conditions as related to service without 
specifying which conditions.

As the medical record is incomplete, a medical examination should 
be provided to determine what diagnoses the Veteran has in his 
feet including exostosis, pes planus, plantar fasciitis, 
degenerative joint disease, or any other condition; and whether 
any of these diagnoses are related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should clearly identify all 
current diagnoses of the feet, to include 
specific comment regarding exostosis, pes 
planus, degenerative joint disease, and 
plantar fasciitis.  The examiner should opine 
as to whether any diagnosed condition is at 
least as likely as not caused or aggravated 
by military service.  Aggravation means a 
worsening of a condition beyond the natural 
progression of the disability.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


